Citation Nr: 1116975	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-08 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right shoulder disorder, a right foot disorder, and a left knee disorder, to include as claimed as due to gout. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from October 1976 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for tinnitus, residuals of an avulsion fracture of the left foot "(claimed as gout)", and kidney stones but denied service connection for disorders of the right shoulder, right foot, and left knee all "(claimed as gout)."  

The Veteran's notice of disagreement (NOD) addressed the disorders for which service connection was denied and the initial assignment of a noncompensable rating for kidney stones.  However, after the March 2009 statement of the case (SOC), the Veteran's substantive appeal (via VA Form 9) limited the appeal to only the disabilities for which service connection was claimed.

This case was remanded in January 2011 for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, this case was remanded in January 2011 for additional evidentiary development.  However, no steps have been taken to accomplish the additional development.  Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by the Board creates a right to compliance.  In fact, in the March 2011 Informal Hearing Presentation the Veteran's representative requested that the case be remanded for compliance with the January 2011 Board remand.  

The Board agrees that remand for compliance with the January 2011 Board remand is in order.  However, for the purpose of clarification, the Board will repeat the background information which gave rise to the January 2011 remand.  

During service a November 1978 X-ray of the Veteran's right foot, to rule out a stress fracture of his right 5th metatarsal, was negative.  He was treated in September 1992 for an inversion injury of the right ankle. X-rays were "non-contributory."  The assessment was a right ankle inversion sprain.  In March 1995 he complained of pain in each shoulder but most of his symptoms were in his left shoulder.  The assessment was shoulder pain of questionable etiology.  On the July 1996 examination for service separation no abnormality was found.  In an adjunct medical history questionnaire the Veteran reported that he had swollen or pain joints after running more than 3 miles.  He had cramps in his legs after running 4 or more miles.  As to a painful or trick shoulder, he had pain and discomfort in the left shoulder.  His left knee sometimes gave out on him and he had cramps in both feet at night.  

Postservice treatment records from the Womack Army Medical Center show that in March 2000 the Veteran was seen for right foot pain and it was noted that he possibly had gout.  In October 2001 he had left knee pain in March 2002 and denied any prior knee injury but admitted having a history of gout.  In June 2003 he was seen for gout in his right great toe.  He reported that gout had been diagnosed 10 days ago.  

A September 2003 MRI revealed left knee pathology, and X-rays revealed osteopenia throughout the knee, consistent with gouty symptoms.  

A November 2005 report of arthroscopic left knee surgery from the Fayetteville Ambulatory Surgery Center shows that the Veteran had arthroscopic removal of multiple gouty tophi.  It was noted that a past MRI suggested a tear in the lateral meniscus with a Baker's cyst.  Gouty material was found in the left knee.  

On VA orthopedic examination in November 2007 the Veteran reported having gout in both feet, mostly in the left foot, but that he had had attacks in his right foot as well.  He related having two attacks of gout during military service.  He had injured his right shoulder while performing inservice physical training and after a nerve conduction test, he had been told that there was nerve damage.  He was currently in a walking cast due to a motorcycle accident, and thus his current limitations as to standing and walking were due to the casting and not due to his knee or shoulders.  X-rays of his right shoulder and left knee were reportedly unremarkable for his age.  The examiner stated that there was no pathology to render a diagnosis of gouty arthritis of the foot or right shoulder.  In summary it was reported that he had no diagnosed left knee disability, right shoulder disability, or foot disability.  

Copies of E-mails in the claim file reflect that the physician that conducted the November 2007 VA examination indicated that the Veteran did not have gout today.  

Based on the examiner's statement in an E-mail, the RO had denied service connection for gout and for disabilities of the right shoulder disorder, a right foot disorder, and a left knee disorder.  However, it is clear that contrary to the November 2007 diagnosis of no left knee disability, the Veteran does in fact have left knee pathology in view of the November 2005 left knee surgery.  Also, while the Veteran's gout may not have been active at the time of the November 2007 VA examination, it is clear that he does in fact have gout.  In light of this, additional examination of the Veteran is required. 

Accordingly, the case is REMANDED for the following action:

1.  Have the Veteran examined by a physician with knowledge in the area of orthopedics for the purpose of determining if the Veteran has any current pathology of the right shoulder, right foot, and left knee; and, if so, to describe the diagnosis(es) and pathology(ies) and to provide a medical opinion as to whether any diagnosed condition of the right shoulder, right foot, and left knee are related to any incident or injury that occurred during active service.  

This should include an opinion as to whether any gout that the Veteran now had its onset during active service.  

The examiner must have access to and review the claims folders for the Veteran's pertinent medical history.  All necessary testing should be done and the examiner should review the results of any testing prior to completion of the examination report.  

The examiner is asked to express an opinion as to whether the Veteran now has disability of the right shoulder, right foot, and left knee, including any gout, which is or are at least as likely as not related to the Veteran's period of service.  

In formulating the medical opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor.   

The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may result in the denial of the original claim for service connection.

2.  If any determination remains unfavorable to the Veteran, he should be furnished with a Supplemental Statement of the Case and be given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

